Citation Nr: 0118982	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-00 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a fracture of the left distal fibula.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the RO that 
granted service connection for residuals of a fracture of the 
left distal fibula and assigned a noncompensable evaluation 
therefor, effective from June 26, 1998.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition 
of the veteran's appeal.

2.  The fracture of the veteran's left distal fibula is 
minimally displaced; there is a slight prominence over the 
lateral aspect of the left ankle, and he experiences 
occasional pain in the ankle during cold weather.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for residuals 
of a fracture of the left distal fibula have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Code 5262) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current noncompensable 
evaluation assigned for residuals of a fracture of the left 
distal fibula does not adequately reflect the severity of his 
disability.  He says that he suffers from constant pain in 
his left ankle, and occasional swelling.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Disability resulting from fracture of the fibula is rated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2000).  Ratings of 10, 20, and 30 
percent, respectively, are warranted for slight, moderate, 
and marked knee or ankle disability resulting from malunion.  
If there is nonunion with loose motion requiring a brace, a 
40 percent rating is warranted.  Id.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2000).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2000).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In the present case, the veteran's service medical records 
show that he turned his ankle during basic training in 
September 1967.  X-rays revealed an "[o]blique fracture of 
the distal fibula in good position."

When the veteran was examined for VA purposes in October 
1999, he complained of occasional pain over the lateral 
aspect of his left ankle at the distal fibula.  He described 
the effects of the condition on his activities of daily 
living as "minimal," reported that he worked as a truck 
driver and construction worker, and indicated that he 
experienced occasional pain with walking, especially in cold 
weather.  It was noted that he used no crutches, braces, 
canes, or other corrective devices; that he had not had any 
surgery or additional injuries to the ankle since service; 
and that he had not had any episodes of dislocation or 
recurrent subluxation.  It was also noted that he used no 
pain medication, and that he had no history of gout or 
inflammatory arthritis.

On physical examination, the veteran had a slight step-off 
above the lateral malleolus on the left with a prominence of 
about 0.5 centimeters.  He had dorsiflexion in the left ankle 
from zero to 20 degrees, and plantar flexion from zero to 45 
degrees.  There was no evidence of any varus or valgus 
angulation with relationship of the os calcis to the long 
axis of the tibia and fibula, and he had good subtalar 
motion.  His anterior drawer test was negative, and there was 
no significant tenderness over the lateral or medial aspects 
of the ankle.  X-rays of the ankle revealed a minimally 
displaced distal fibular fracture that was healed well.  
There was a slight prominence laterally, but otherwise no 
evidence of degenerative changes.  The diagnostic assessment 
was that the veteran was "[s]tatus post left ankle fracture 
at the distal fibula with no residual range of motion 
deficits and occasional pain with cold weather."

As an initial matter, the Board notes that the veteran has 
alleged that the October 1999 examination was deficient 
because the examiner failed to consider whether his 
disability caused functional loss during ordinary activities.  
The Board disagrees.  The examiner specifically noted what 
the veteran had reported in terms of the described effects of 
the condition on his daily activities, and provided a full 
description of objective pathology present, to include a 
discussion of pain (or lack thereof) noted on objective 
demonstration.  The Board is satisfied that the examination 
is adequate for rating purposes.

Turning to the matter of the evaluation to be assigned for 
the veteran's disability, the Board finds that the evidence 
supports the assignment of a 10 percent evaluation.  As noted 
above, the fracture of his left distal fibula has been noted 
to be minimally displaced on X-ray.  There is also evidence 
of a slight prominence over the lateral aspect of the ankle.  
In the Board's view, that suggests something akin to 
malunion.  Consequently, and because the examiner appears to 
have endorsed the veteran's complaints of occasional pain 
during cold weather (the examiner noted "occasional pain" 
in his objective assessment), the Board finds that disability 
of sufficient nature and severity has been shown so as to 
warrant an assignment of a 10 percent evaluation under 
Diagnostic Code 5262.

A rating in excess of 10 percent is not warranted, however.  
The evidence does not show that the veteran's ankle 
impairment is so disabling that it can properly be referred 
to as "moderate" or "marked."  Indeed, as noted above, the 
objective evidence indicates that the only disabling 
manifestation he has is occasional pain in cold weather.  
Accordingly, and because there is no evidence of nonunion of 
the fibula, a rating greater than 10 percent cannot be 
assigned.

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that at no 
time since service connection was established has his 
disability been more than 10 percent disabling.  
Consequently, a "staged rating" is not warranted.

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The RO has not yet considered the veteran's claim in the 
context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of his claim, 
without first remanding it to the RO for further action.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a 
statement of the case furnished the veteran in October 2000, 
he has been notified of the information and evidence 
necessary to substantiate his claim.  He has been afforded a 
thorough examination, and it appears that all relevant 
evidence pertaining to his claim has been procured for 
review.  Consequently, inasmuch as VA has already fulfilled 
its duty to notify and assist in this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Adjudication of the veteran's 
claim, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.



ORDER

A rating of 10 percent for residuals of a fracture of the 
left distal fibula is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

